United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1612
                       ___________________________

                                Valerie A. Walker

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Arkansas Department of Correction; Wendy Kelley, Director; Toni Bradley,
                       Warden; Dexter Payne, Warden

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                           Submitted: October 5, 2016
                            Filed: October 11, 2016
                                 [Unpublished]
                                ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Valerie A. Walker appeals following an adverse jury verdict in her
employment-discrimination and retaliation action. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.
        This court construes Walker’s pro se appeal as challenging the district court’s1
rulings dismissing several of her claims. See Jackson v. Nixon, 747 F.3d 537, 544
(8th Cir. 2014) (appellate court construes pro se complaint liberally); Greer v. St.
Louis Reg’l Med. Ctr., 258 F.3d 843, 846 (8th Cir. 2001) (notice of appeal that
specifies final judgment is understood to raise for review all previous rulings).
Walker’s ADA discrimination claims were barred by sovereign immunity. See Bd.
of Tr. of Univ. of Ala. v. Garrett, 531 U.S. 356, 374 (2001) (Title I of ADA, which
prohibits workplace disability discrimination, does not abrogate sovereign immunity).
Walker sought reinstatement, but did not provide sufficient evidence indicating that
she was perceived as disabled under the ADA. See 42 U.S.C. § 12102(2) (disability
is, inter alia, being regarded as having physical impairment that substantially limits
one or more major life activities); Kozisek v. County of Seward, Neb., 539 F.3d 930,
935 (8th Cir. 2008) (employer regards employee as disabled when it mistakenly
believes employee’s physical ailments substantially limit his ability to work); Kincaid
v. City of Omaha, 378 F.3d 799, 804 (8th Cir. 2004) (to establish prima facie claim
of disability discrimination, plaintiff must show he is disabled within meaning of
ADA). Walker’s claims under the Arkansas Civil Rights Act (ACRA) and 42 U.S.C.
§ 1981 are barred by sovereign immunity because none of the defendants were sued
in their individual capacities. See Ark. Code Ann. § 16-123-104 (ACRA does not
waive sovereign immunity); Baker v. Chisom, 501 F.3d 920, 923, 925 (8th Cir. 2007)
(if complaint is silent as to capacity in which plaintiff is suing defendant, court will
interpret complaint as asserting only official-capacity claims; official-capacity suits
are treated as suits against official entity); Singletary v. Mo. Dep’t of Corr., 423 F.3d
886, 890 (8th Cir. 2005) (holding that state entities possess Eleventh Amendment
immunity from § 1981 claims); Alabama v. Pugh, 438 U.S. 781, 782 (1978) (unless
sovereign immunity is waived by state, suits against state and its board of corrections
are barred by Eleventh Amendment, regardless of relief sought).


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-
       This court is unable to address Walker’s ADA retaliation claim and Title VII
discrimination and retaliation claims, which proceeded to a jury trial because Walker
has not provided a transcript, and will not address the claims she raises for the first
time on appeal. See Fed. R. App. P. 10(b)(2) (if appellant argues that finding is
contrary to evidence, appellant must include in record transcript of all relevant
evidence); Meroney v. Delta Int’l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir. 1994)
(lack of transcript prevented meaningful review of issues raised by appellant); Juarez
v. Minnesota, 217 F.3d 1014, 1017 (8th Cir. 2000) (court of appeals will not entertain
arguments raised for first time on appeal).

      The judgment is affirmed.
                     ______________________________




                                         -3-